*1179ORDER
This case is RESUBMITTED as of the date of this order.
In light of the Supreme Court’s opinion in Hall v. Florida, — U.S. -, 134 S.Ct. 1986, 188 L.Ed.2d 1007 (2014), the opinion filed on September 9, 2013 and reported at Pizzuto v. Blades, 729 F.3d 1211 (9th Cir.2013), is WITHDRAWN.
The briefing schedule set in our orders of November 4, 2013 and June 10, 2014 is VACATED.
Petitioner-Appellant’s Petition for Rehearing and Petition for Rehearing En Banc is DENIED as moot.
We VACATE the order of the district court and REMAND the case to the district court for further proceedings consistent with Hall.